                                                                 JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                WESTERN DIVISION
12
13
     BEVERLY J. DEKINE,                  No. CV 18-554-GW-AFMx
14
              Plaintiff,                 ORDER ACCEPTING STIPULATION
15                                       FOR COMPROMISE AND DISMISSAL
                     v.                  AND DISMISSING THE CASE WITH
16                                       PREJUDICE
   GINA HASPEL, Director, Central
17 Intelligence Agency,                  Hon. George H. Wu
18            Defendant
19
20
21
22
23
24
25
26
27
28
1          Upon consideration of the Amended Stipulation for Compromise Settlement and
2    Dismissal (the “Stipulation”) by plaintiff Beverly J. DeKine and defendant Gina Haspel,
3    Director of the Central Intelligence Agency, and for good cause shown,
4          IT IS HEREBY ORDERED:
5          1.    The Stipulation is approved;
6          2.    Each party shall bear its own fees, costs, and expenses; and
7          3.    The above-captioned action is dismissed with prejudice.
8
9
10                                                  ________________________________
     Dated: February 26, 2020
11                                                  HON. GEORGE H. WU
                                                    United States District Judge
12
13
14
15
16
17
     Presented by:
18
     NICOLA T. HANNA
19   United States Attorney
     DAVID M. HARRIS
20   Assistant United States Attorney
     Chief, Civil Division
21   JOANNE S. OSINOFF
     Assistant United States Attorney
22   Chief, General Civil Section
23       /s/ Daniel A. Beck
     DANIEL A. BECK
24   Assistant United States Attorney
25   Attorneys for Defendant
26
27
28
                                                1
